PERFORMANCE BASED RESTRICTED SHARES

AWARD AGREEMENT

(under the Milacron Inc. 2004 Long-Term Incentive Plan)

THIS AWARD AGREEMENT (this “Award Agreement”) made in Cincinnati, Ohio on the
date of signature below, between Milacron Inc., a Delaware corporation
(hereinafter called the “Company”) and      , a regular salaried employee of the
Company or one of its Subsidiaries (hereinafter called the “Grantee”).

WITNESSETH:

Whereas, the Company desires to grant to the Grantee the right, contingent upon
certain vesting requirements, to receive shares of Common Stock, as hereinafter
provided, to carry out the purpose of the Milacron Inc. 2004 Long-Term Incentive
Plan (hereinafter called the “Plan”) for key employees of the Company and its
Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and hereinafter in the attached Restricted Shares Terms attached as
Exhibit “A” and incorporated herein, and for other good and valuable
consideration, the Company and the Grantee do hereby agree as follows:

Subject to and upon the terms, conditions and restrictions set forth in the Plan
and this Award Agreement, the Company hereby grants to the Grantee as of
February 11, 2005 (the “Date of Grant”) and as a matter of separate agreement
and not in lieu of other compensation for services,      shares of Common Stock
as Restricted Shares (the “Restricted Shares”).

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed and the Grantee has hereunto set his or her hand, all as of the day and
year first above written.

MILACRON INC.

By:

GRANTEE:

DATE:

1

EXHIBIT A

MILACRON INC.

RESTRICTED SHARES TERMS

1. Grant of Restricted Shares. The Restricted Shares shall be certificated or
registered in the name of the Grantee and held by the Company or its transfer
agent as soon as administratively practicable following the Grantee’s execution
and acceptance of this Award Agreement and shall be fully paid and
nonassessable. If certificated, the Restricted Shares shall be represented by a
certificate or certificates registered in the Grantee’s name, endorsed with an
appropriate legend referring to the restrictions hereinafter set forth.

2. Restrictions on Transfer of Restricted Shares. The Restricted Shares may not
be sold, exchanged, assigned, transferred, pledged, encumbered or otherwise
disposed of by the Grantee, except to the Company, until the Restricted Shares
have become nonforfeitable as provided in Section 3 hereof; provided, however,
that the Grantee’s rights with respect to such Restricted Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 2 shall be void ab initio, and the other party to any such purported
transaction shall not obtain any rights to or interest in such Restricted
Shares.

3. Vesting of Restricted Shares.

(a) All or a portion of the Restricted Shares shall vest on at 11:59 p.m. on
February 10, 2008 (the “Vesting Date”), provided that (i) the Grantee has been
continuously employed with the Company and its Subsidiaries from the Date of
Grant until such time and (ii) the Committee determines that all or a portion of
the Management Objectives have been satisfied in accordance with Section 3(b).

(b) As soon as administratively practicable after the Vesting Date, the
Committee shall determine (i) the extent, if any, to which the Management
Objectives for the period beginning on January 1, 2005 and ending on
December 31, 2007 (the “Performance Period”) shall have been achieved in
accordance with Schedule A, which schedule is incorporated herein and made a
part of this Award Agreement, and (ii) the number of Restricted Shares, if any,
that shall have become vested and nonforfeitable in accordance with Schedule A.

(c) If the Grantee ceases to be an employee of the Company or its Subsidiaries
prior to the Vesting Date as a result of his or her Retirement, Disability, or
any other event specified by the Committee, then the Grantee shall be treated as
if he or she had remained an employee of the Company and its Subsidiaries
through the Vesting Date, and the Restricted Shares that would otherwise have
become nonforfeitable as of the Vesting Date (assuming that Grantee had remained
continuously employed with the Company and its Subsidiaries until such date)
shall vest as of the Vesting Date. For purposes of this Award Agreement,
“Retirement” shall mean the Grantee’s termination of employment with the Company
and its Subsidiaries (i) after having attained age 55 and at least five years of
Credited Service (as that term is defined in the Milacron Retirement Plan); or,
(ii) in accordance with a temporary early retirement program of the Company or
its Subsidiaries. For purposes of this Award Agreement, “Disability” shall have
the meaning given such term in the long-term disability plan of the Company in
effect for, or applicable to, the Grantee.

(d) Notwithstanding anything contained in this Section 3 to the contrary, all of
the Restricted Shares shall immediately become vested and nonforfeitable if,
prior to the Vesting Date and while the Grantee is in the employ of, or pursuant
to Section 3(c) above is treated as if remaining in the employ of, the Company
and its Subsidiaries, (i) the Grantee dies or (ii) a Change in Control occurs.

4. Forfeiture of Shares. Except as and to the extent the Restricted Shares have
become nonforfeitable pursuant to Section 3, all of the Restricted Shares shall
be forfeited if the Grantee ceases to be continuously employed by the Company
and its Subsidiaries prior to the Vesting Date. In the event of a forfeiture,
the certificate(s), if any, representing the Restricted Shares covered by this
Award Agreement shall be canceled.

5. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any dividends that may be paid thereon;
provided, however, that any additional shares of Common Stock or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company shall be subject to the same restrictions as the
Restricted Shares covered by this Award Agreement.

6. Retention of Stock Certificate(s) by the Company. If certificated, the
certificate(s) representing the Restricted Shares shall be held in custody by
the Company, together with a stock power endorsed in blank by the Grantee with
respect thereto, until those shares have become nonforfeitable in accordance
with Section 3 of this Award Agreement.

7. No Employment Contract. Nothing contained in this Award Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.

8. Taxes and Withholding. To the extent that the Company shall be required to
withhold any federal, state, local or other taxes in connection with the
issuance or vesting of the Restricted Shares (including in the event of the
Grantee making an election under Section 83(b) of the Code with respect to the
Restricted Shares), and the amounts available to the Company for such
withholding are insufficient, the Grantee shall pay such taxes or make
provisions that are satisfactory to the Company for the payment thereof. The
Grantee shall promptly notify the Company of any election made by the Grantee
pursuant to Section 83(b) of the Code.

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws and listing requirements of the
New York Stock Exchange or any national securities exchange; provided, however,
notwithstanding any other provision of this Award Agreement, the Restricted
Shares shall not be delivered (or the restrictions related thereto shall not
cease) if the issuance or cessation thereof would result in a violation of any
such law or listing requirement.

10. Continuous Employment. For purposes of this Award Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Committee.

11. Amendments. Subject to the terms of the Plan, the Committee may modify this
Award Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Award Agreement to the extent that
the amendment is applicable hereto. Notwithstanding the foregoing, no amendment
of the Plan or this Award Agreement shall adversely affect the rights of the
Grantee under this Award Agreement without the Grantee’s consent.

12. Severability. In the event that one or more of the provisions of this Award
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

13. Relation to Plan. This Award Agreement is subject to the terms and
conditions of the Plan. This Award Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Award Agreement, and supersede all prior communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Award Agreement and the Plan, the
Plan shall govern. Capitalized terms used in this Award Agreement without
definition shall have the meanings assigned to them in the Plan. The Committee
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of Restricted Shares.

14. Successors and Assigns. Without limiting Section 2 hereof, the provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

15. Governing Law. The interpretation, performance, and enforcement of this
Award Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.

16. Notices. Any notice to the Company provided for herein shall be in writing
to the Company and any notice to the Grantee shall be addressed to the Grantee
at his or her address on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

[END]

2

SCHEDULE A

MANAGEMENT OBJECTIVES

1. Management Objectives. The Management Objectives applicable to the Restricted
Shares shall be based on the Company’s Consolidated Cash Flow (as defined in the
Certificate of Designation of the 6% Series B Convertible Preferred Stock of
Milacron Inc., as amended from time to time) and excluding certain extraordinary
or special items approved by the Committee (“EBITDA”).

2. Vesting of Restricted Shares. On the Vesting Date, the portion, if any, of
the Restricted Shares that shall become vested and nonforfeitable shall be based
on the extent to which the Company’s cumulative EBITDA for the Performance
Period is greater than, less than or equal to the cumulative EBITDA levels set
forth below (if the Company’s cumulative EBITDA falls between two of the
specified amounts set forth below, then the percentage of Restricted Shares
vested shall be calculated in a linear fashion):

          Cumulative EBITDA   % of Restricted Shares Vested
***
    100 %
 
       
 
       
***
    75 %
 
       
 
       
***
    50 %
 
       
 
       
***
    25 %
 
       
 
       
***
    0 %
 
       

Notwithstanding the foregoing, if during the Performance Period the Company
violates any material covenant under any major loan agreement or similar
instrument or document to which the Company is a party, which violation is not
cured by an amendment or waiver by the parties thereto, then the Committee may,
in its sole discretion, reduce the percentage of Restricted Shares vested, if
any, by up to 50%.

“***” indicates where text has been omitted pursuant to a request for
confidential treatment. The omitted text has been filed separately with the
Securities and Exchange Commission.

3